Name: Commission Implementing Regulation (EU) 2019/803 of 17 May 2019 concerning the technical requirements regarding the content of quality reports on European statistics on natural gas and electricity prices pursuant to Regulation (EU) 2016/1952 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: economic analysis;  prices;  electrical and nuclear industries;  documentation;  oil industry;  technology and technical regulations;  energy policy;  information technology and data processing;  information and information processing
 Date Published: nan

 20.5.2019 EN Official Journal of the European Union L 132/23 COMMISSION IMPLEMENTING REGULATION (EU) 2019/803 of 17 May 2019 concerning the technical requirements regarding the content of quality reports on European statistics on natural gas and electricity prices pursuant to Regulation (EU) 2016/1952 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1952 of the European Parliament and of the Council of 26 October 2016 on European statistics on natural gas and electricity prices (1), and in particular Article 7(5) thereof, Whereas: (1) Regulation (EU) 2016/1952 sets out the framework for producing comparable European statistics on natural gas and electricity prices. (2) In accordance with Article 7(3) of Regulation (EU) 2016/1952, every 3 years, Member States are to provide the Commission (Eurostat) with standard quality reports on the data in accordance with the quality criteria laid down in Article 12(1) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (2). Those reports are to include information on the scope and collection of the data, the calculation criteria, the methodology and data sources used, and any changes thereto. (3) In accordance with Article 7(4) of Regulation (EU) 2016/1952, the Commission (Eurostat) is to assess the quality of the data submitted and is to use that assessment and an analysis of the quality reports in order to prepare and publish a report on the quality of European statistics covered by the Regulation (EU) 2016/1952. (4) Following the entry into force of Regulation (EU) 2016/1952, the Commission (Eurostat) worked closely with Member States to assess the relevant technical quality assurance requirements regarding the content and the appropriate timing of the quality reports. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 (1) The technical quality assurance requirements regarding the content of the quality reports on the data on natural gas and electricity prices are set out in the Annex. (2) Member States shall submit the first quality reports by 15 June 2019. (3) Each quality report shall cover the full years elapsed since the date of the previous quality report. However, the first quality reports shall cover reference years 2017 and 2018. Article 2 The quality reports shall be provided through the single entry point provided by the Commission (Eurostat) in order to enable the Commission (Eurostat) to receive those quality reports by electronic means. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 311, 17.11.2016, p. 1. (2) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). ANNEX TECHNICAL QUALITY ASSURANCE REQUIREMENTS REGARDING THE CONTENT OF THE QUALITY REPORTS OF EUROPEAN STATISTICS ON NATURAL GAS AND ELECTRICITY PRICES The quality reports shall include information on all the quality criteria laid down in Article 12(1) of Regulation (EC) No 223/2009. 1. RELEVANCE Member States shall provide the following information in the quality reports: (a) a description of users, their respective needs and a justification of these needs; (b) procedures used to measure user satisfaction and produce the results; (c) the extent to which the required statistics are available. 2. ACCURACY The quality reports shall contain: (a) an accuracy assessment which summarises the various dataset components; (b) a description of the sampling errors; (c) a description of any other errors. 3. TIMELINESS AND PUNCTUALITY Member States shall report on: (a) the length of time between the event or phenomenon they describe and the data availability (timeliness); (b) the length of time between the target date for data delivery and the actual data delivery date (punctuality); (c) the number of iterations needed in order to have fully validated data (validation iterations). 4. ACCESSIBILITY AND CLARITY Member States shall report on the conditions and means by which users can: (a) obtain and use the data (including, but not limited to news releases, publications, online databases, micro data access); (b) interpret the data such as providing documentation on methodology and quality management. 5. COMPARABILITY Member States shall report on the extent to which statistics are comparable: (a) between geographical areas; (b) over time. 6. COHERENCE Member States shall report on the extent to which statistics are: (a) reconcilable with data obtained through other sources (cross domain coherence); (b) consistent within a given dataset (internal coherence). Member States shall also report on the following additional quality aspects: 1. QUALITY MANAGEMENT: Member States shall report on the systems and frameworks in place to manage the quality of statistical products and processes. They shall also report on their assessment of the quality of the data. 2. DATA REVISION: Member States shall explain why validated data have been revised. The reasons may include information of new source of data available, new methods or other relevant information. The report shall also include the date, the size and the magnitude of the revisions. In accordance with Article 7(3) of Regulation (EU) 2016/1952, those reports shall include information on the scope and collection of the data, the calculation criteria, the methodology and data sources used, and any changes made. 1. STATISTICAL PRESENTATION Member States shall provide the following description of the disseminated data which can be displayed to users as tables, graphs or maps: (a) data description; (b) classification system; (c) sector coverage; (d) statistical concepts and definitions; (e) statistical unit; (f) statistical population; (g) reference area (geographical scope); (h) time coverage (length of time for which data are available); (i) reference period (period covered by the report); (j) unit of measure. 2. STATISTICAL PROCESSING: The quality reports shall cover a description of all procedures used to collect, validate and compile the data and to derive new information. 3. RELEASE POLICY The quality reports shall report on the rules for disseminating the data at national level. 4. FREQUENCY OF DISSEMINATION The reports shall also indicate the frequency with which the data is disseminated at national level. In line with the statistical principles laid down in points (e) and (f) of Article 2(1) of Regulation (EC) No 223/2009, Member States shall report on: 1. CONFIDENTIALITY The quality reports shall contain information on the legislative measures or other formal procedures, which prevent any unauthorised disclosure of data that could directly or indirectly cause a person or economic entity to be identified. They will also outline the rules applied to ensure statistical confidentiality and prevent unauthorised disclosure. 2. COST AND BURDEN: The quality reports shall contain information on the cost and burden associated with the collection and production of the statistical product.